365 S.W.3d 687 (2012)
Ex parte Martiniano R. FLORES, Applicant.
No. WR-77,503-01.
Court of Criminal Appeals of Texas.
June 6, 2012.
Pro-se, for Appellant.
Lisa C. McMinn, State's Attorney, Austin, for State.


*688 ORDER

PER CURIAM.
Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App.1967). Applicant was convicted of three counts of aggravated sexual assault of a child, and four counts of indecency with a child. He was sentenced to twenty years' imprisonment for each of the aggravated sexual assault counts, five years' imprisonment for two of the indecency counts, and ten years' imprisonment for the other two indecency counts. The Fifth Court of Appeals affirmed his conviction. Flores v. State, No. 05-06-01297-CR, 2008 WL 2346309 (Tex.App.-Dallas, June 10, 2008, no pet.).
Applicant alleges that the trial court abused its discretion in various respects, and that he received ineffective assistance of trial and appellate counsel. After obtaining affidavits from trial and appellate counsel, the trial court made findings of fact and conclusions of law and recommended that we deny relief. On April 16, 2012, this Court received the habeas application from Collin County.
On May 2, 2012, this Court received a letter from Applicant in which he states that he was not provided with copies of the affidavits submitted by trial and appellate counsel in response to his habeas allegations. Applicant apparently did receive a copy of the State's response and the trial court's findings and order. However, Applicant alleges that he needs copies of the affidavits of counsel so that he can contest the affidavits and file a response.
We now remand this application to the trial court for further findings of fact and conclusions of law. The trial court shall determine whether the Collin County District Clerk mailed or delivered to Applicant the affidavits submitted by his trial and appellate counsel in response to his habeas allegations. If the trial court finds that the District Clerk did not, it shall order the clerk to do so and give Applicant the opportunity to respond to the affidavits. If Applicant files a response, the trial court shall make further findings and conclusions on Applicant's original claims.
This application will be held in abeyance until the trial court has resolved the fact issues. The issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the order granting the continuance shall be sent to this Court. A supplemental transcript containing all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall be returned to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from this Court.